DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 2, 5-13 recite “a tool as recited”. However, a tool has already been defined in independent claim 1, from which all claims depend. Edits to these claims should correct this to state “the tool” to avoid being indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barker et al. (US 5,876,116 A).
Regarding claim 1, Barker et al. disclose a tool for delivery and/or compaction of bone graft material fig. 1 (20) comprising: a cannula fig. 1 (23) with an inner lumen fig. 13 (80) extending along a longitudinal axis from a hopper end (see fig. below) of the 

    PNG
    media_image1.png
    351
    341
    media_image1.png
    Greyscale

Regarding claim 2, Barker et al. disclose the tool as recited in claim 1, wherein the actuator is configured to withdraw the output shaft axially along the longitudinal axis in a direction into the hopper while rotating the output shaft for engaging bone graft material with the helical screw thread in the hopper [col. 16, lines 19-27].
Regarding claim 5, Barker et al. disclose the tool as recited in claim 1, further comprising a paddle fig. 2 (35) extending radially outward from the output shaft within the internal volume of the hopper for agitating bone graft material within the hopper upon rotation of the output shaft [col. 7, lines 28-37]. 
Regarding claim 6, Barker et al. disclose the tool as recited in claim 5, wherein the paddle is proximal of the helical screw thread fig. 3 (35, 63).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 5,876,116 A) in view of Nelson et al. (US 5,265,956 A).
Regarding claim 7, Barker et al. disclose the tool as recited in claim 5.
However, Barker et al. do not disclose wherein the paddle is flexible. 
Regarding claim 7, Nelson et al. disclose wherein the paddle fig. 3 (81) is flexible [col. 5, line 58- col. 6, line 12].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barker et al. with those of Nelson et al. as the paddle . 
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 5,876,116 A) in view of Nelson et al. (US 5,265,956 A) as applied to claim 1 above, further in view of Jones et al. (US 2014/0314594 A1).
Regarding claim 8, Barker et al. disclose the tool as recited in claim 1. 
However, Barker et al. do not disclose wherein the actuator is configured to convert reciprocating linear input movement into motion of the output shaft that alternates between linear motion extending along the longitudinal axis to push bone graft material out of the inner lumen of the cannula and combined linear and rotary motion withdrawing in a direction toward the internal volume of the hopper so that continued reciprocating linear input movement repeatedly moves bone graft material from the hopper to the delivery tip of the cannula, and further comprising: a motor including a shaft, wherein the motor powers rotational movement of the shaft; and a mechanism connecting between the shaft of the motor and the actuator to convert rotational motion of the shaft into reciprocating linear motion input to the actuator. 

However, Nelson et al. do not disclose a motor including a shaft, wherein the motor powers rotational movement of the shaft; and a mechanism connecting between the shaft of the motor and the actuator to convert rotational motion of the shaft into reciprocating linear motion input to the actuator.
Regarding claim 8, Jones et al. disclose a motor fig. 4a (60) including a shaft fig. 4a (50), wherein the motor powers rotational movement of the shaft [0043]; and a mechanism fig. 1a (40) connecting between the shaft of the motor and the actuator to convert rotational motion of the shaft into reciprocating linear motion input to the actuator [0051]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barker et al. and Nelson et al. with those of Jones et al. to allow the devices taught by Barker et al. and Nelson et al. to be manufactured in fewer components and at a lower price [0040, 0054 of Nelson et al.]. Additionally, the 
Regarding claim 9, Barker et al., Nelson et al., and Jones et al. disclose the tool as recited in claim 8, wherein the mechanism fig. 1a (40) of Jones et al. includes a crank fig. 4a (50, the threaded surface of 50) of Jones et al. fixed to the shaft of the motor and connected to a linkage for rotation relative to the linkage (see fig. below), wherein the linkage is slidingly connected to a top cam fig. 2b (24) of Jones et al. that is mounted stationary to the hopper fig. 2b (30) of Jones et al. so that the linkage rotates at a first end where it is connected to the crank [0091 of Jones et al.], and reciprocates along a linear path at a second end where it engages the top cam [0089, 0090 of Jones et al.].

    PNG
    media_image2.png
    309
    371
    media_image2.png
    Greyscale

Regarding claim 10, Barker et al., Nelson et al., and Jones et al. disclose the tool as recited in claim 9, wherein the actuator includes: a bottom cam mounted to the 
Regarding claim 11, Barker et al., Nelson et al., and Jones et al. disclose the tool as recited in claim 10, wherein the bottom cam is slidingly mounted to the hopper fig. 12 (117, 123) of Barker et al. and further comprising a biasing member fig. 6 (15) mounted to bias the bottom cam apart from the hopper and in a direction away from the delivery tip of the cannula to give the bottom cam play after engaging the cam follower [0075 of Jones et al.]. 
Regarding claim 12, Barker et al., Nelson et al., and Jones et al. disclose the tool as recited in claim 10, wherein the top cam includes at least one camming surface fig. 2a (24, 34) configured to rotate the output shaft fig. 1a (21) of Jones et al. as the 
Regarding claim 13, Barker et al., Nelson et al., and Jones et al. disclose the tool as recited in claim 10, wherein the bottom cam includes at least one camming surface configured to rotate the output shaft as the output shaft is biased toward the delivery tip of the cannula to rotationally position the output shaft for a subsequent camming against the top cam [0098, 0104, 0112 of Jones et al.]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775